Case 7:09-cr-00240-VB Document 26 Filed 03/10/21 Page 1 of 1

 

 

 

i USDC SDNY \
UNITED STATES DISTRICT COURT | POCUME!” i
SOUTHERN DISTRICT OF NEW YORK BLECRAS 0 ALLY POLED
soen= - ---X 1] BOC #:
UNITED STATES OF AMERICA ; WATE F. 8 | LD J. DY
ORDER Acces, LOANS M ERIE WR
Vv.
09 CR 240 (VB)
BYRON MOUNTAIN,
Defendant.
coo wee noeX

 

The above-captioned case, in which there is a pending violation of supervised release
(“VOSR”), has been reassigned to the undersigned. The VOSR is based, at least in part, on the
conduct charged in a separate case involving this defendant, under docket number 19cr700-4
(VB), In case number 19cr700-4 (VB), Mr. Mountain has pleaded guilty and sentencing is
scheduled for March 24, 2021, at 3:00 p.m.

The Court will conduct a status conference in the VOSR matter at the same date and time
as the sentencing in case number 19cr700-4. To ensure that these two cases are managed
efficiently, counsel shall submit a joint letter advising the Court as to the status of the VOSR
matter by no later than March 17, 2021. Specifically, counsel shall advise the Court whether
defendant intends to admit to the specification charging the same conduct to which he has
pleaded guilty in 19cr700-4, or to any other specification. If that is the case, the Court intends to
allocute defendant on the VOSR on March 24, 2021, and if appropriate, sentence him on the
VOSR at the same time he is sentenced on 19cr700-4.

Dated: March 10, 2021

White Plains, NY
SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
